             Case 8:21-bk-03394-MGW          Doc 7    Filed 07/05/21    Page 1 of 3




                               UNITED STATES BANKRUPTCY
                                COURT MIDDLE DISTRICT OF
                                        FLORIDA
                                    TAMPA DIVISION

In re:                                                Case No. 8:21-bk-03394-MGW

          RICHARD A MUNDEY,                                        Chapter 7
               Debtor.
                                                      /

                     MOTION TO AVOID LIEN OF INDEPENDENT
                  SAVINGS PLAN COMPANY ON EXEMPT PROPERTY

          NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING If
          you object to the relief requested in this paper you must file a response
          with the Clerk of Court at 801 N Florida Ave, Tampa, fl 33602 within 21
          days from the date of the attached proof of service, plus an additional
          three days if this paper was served on any party by U.S. Mail. If you file
          and serve a response within the time permitted, the Court will either
          notify you of a hearing date or the Court will consider the response and
          grant or deny the relief requested in this paper without a hearing. If you
          do not file a response within the time permitted, the Court will consider
          that you do not oppose the relief requested in the paper, and the Court
          may grant or deny the relief requested without further notice or hearing.
          You should read these papers carefully and discuss them with your
          attorney if you have one. If the paper is an objection to your claim in this
          bankruptcy case, your claim may be reduced, modified, or eliminated if
          you do not timely file and serve a response.

         Richard A. Mundey (the “Debtor”), by and through undersigned counsel, files this

Motion to Avoid the Judicial Lien of The Independent Savings Plan Company (“ISPC”) and

states as follows:

          1.      The Debtor filed a petition for relief under Chapter 7 of the Bankruptcy Code
          on or about June 28. 2021
             Case 8:21-bk-03394-MGW        Doc 7     Filed 07/05/21    Page 2 of 3




        2.      The Debtor seeks to avoid the lien of ISPC (the “Lien”) which was created by

 the filing of a Financing Statement under the State of Florida Uniform Commercial Code on

 May 18, 2012 at O.R. Book 8700, Page 2394, of the Public Records of Pasco County, Florida.

        3.     The Lien impairs the following property, which is otherwise exempt under
11 U.S.C. § 522(f):

        Real Property located at 38906 Carr Dr, Zephyrhills, FL 33540
        LAKEVIEW KNOLL PHASE II LOT 49 OR 3941 PG 1053 AND
        ORB 7324 PAGE 903 at Plat Book 31, Pages 133-134, of the Public
        Record of Pasco County

        WHEREFORE, the Debtor respectfully requests that the Court enter an order

 avoiding the Lien and for such other and further relief as the Court deems

 appropriate.

                                 CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of foregoing was furnished via U.S. Mail
and/or electronic mail via CM/ECF pursuant to local rule 9013-3(e), on July 5, 2021 to Angela
Welch, Trustee at welchtrustee@gmail.com, and to all creditors and interested parties as listed
on the attached matrix.

                                                    Respectfully Submitted,

                                                    By: /s/ David A. Herrera
                                                    David A. Herrera, Esq.
                                                    Florida Bar No. 1002249
                                                    PO Box 130735
                                                    Tampa, FL 33681
                                                    Tel.: (813)-330-0366
                                                    Attorney for Debtor
                         Case 8:21-bk-03394-MGW    Doc 7       Filed 07/05/21   Page 3 of 3



     x
     a
     M
     s
     A
     o
     t
     i
     d
     e
     r
     C
     {
     1
     k
     b
     }




Richard A. Mundey                       Pasco County Fire Rescue
38906 Carr Dr                           4111 Land O'Lakes Blvd #208
Zephyrhills, FL 33540                   Land O Lakes, FL 34639




David A. Herrera                        Roundpoint Mortgage
The Law Office of David Herrera, P.A.   PO Box 674150
P.O. Box 130735                         Dallas, TX 75267
Tampa, FL 33681



ADT                                     Sherloq Solutions
1 Town Center Rd                        134 S Tampa St
Boca Raton, FL 33486                    Tampa, FL 33602




Citizens State Bank                     Sprint
1330 W Commerce St                      20816 44th Ave W
Buffalo, TX 75831                       Lynnwood, WA 98036




Direct Buy                              Truist Bank
8450 Broadway                           1797 NE Expressway
Merrillville, IN 46410                  Atlanta, GA 30329




GreenSky                                Verizon
1797 Northeast Expressway               National Recovery Operations
#100                                    PO Box 26055
Atlanta, GA 30329                       Minneapolis, MN 55426



IC System                               Wells Fargo
PO Box 64378                            PO Box 10335
Saint Paul, MN 55164                    Des Moines, IA 50306




ISPC                                    Wells Fargo Card Services
1115 Gunn Hwy                           PO Box 14517
Odessa, FL 33556                        Des Moines, IA 50306




Jefferson Capital System
16 Mcleland Rd
Saint Cloud, MN 56303
